DENY; and Opinion Filed March 22, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00320-CV

IN RE AMERICAN NATIONAL COUNTY MUTUAL INSURANCE COMPANY, Relator

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-02965-A

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice O'Neill
       Relator contends the trial judge erred in denying a motion to quash and motion for

protective order and in denying a motion to compel. The facts and issues are well known to the

parties, so we need not recount them herein. Based on the record before us, we conclude relator

has not shown it is entitled to the relief requested.   See TEX. R. APP. P. 52.8(a); Walker v.

Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY

relator’s petition for writ of mandamus and second emergency motion for temporary relief.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE


130320F.P05